Citation Nr: 1001444	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-26 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

2.  Entitlement to a special home adaption grant.

3.  Entitlement to specially adaptive housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April to September 
1983 and from September 1986 to July 1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Buffalo, 
NY.

The Veteran requested a local hearing before an RO decision 
review officer which was scheduled for August 2007.  The 
Veteran, however, through his representative, cancelled the 
hearing and withdrew his hearing request.  See 38 C.F.R. 
§ 20.702 (2009).


FINDINGS OF FACT

1.  The preponderance of the probative medical evidence 
indicates the Veteran has not lost the anatomical use of an 
extremity.

2.  In January 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal of the denial 
of the claims of entitlement to a special housing grant and 
specially adaptive housing.




CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance for an automobile or adaptive equipment 
only, are not met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.808, 
17.156 (2009). 

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran of the issues related to special housing and 
specially adaptive housing have been met.  38 U.S.C.A. § 
7105(d)(5)(West 2002); 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
October 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  In view of the benefit 
for which the Veteran applied, a disability rating or 
effective date is not material, even if allowed.  Further, in 
the decision below, the Board denies the benefit sought.  
Hence, any error was harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Thus, the Board 
finds VA substantially complied with all VCAA notice 
requirements.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  He was provided the 
opportunity to meaningfully participate in the adjudication 
of his claim via the  presentation pertinent evidence and 
testimony.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Further, his claim was reviewed on a de novo basis 
at least three times, the most recent having occurred as 
noted in the December 2008 supplemental statement of the 
case. In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the 
fairness of this adjudication.  Thus, the Board may address 
the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn by an appellant or his/her representative in 
writing, or on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), 
(b).  In a statement (VA Form 21-4138) dated in January 2009, 
the Veteran withdrew the appeal of his claims of entitlement 
to a special housing grant and specially adaptive housing.  
Therefore, there remain no allegations of errors of fact or 
law for appellate consideration as concerns these issues.  
Accordingly, the Board no longer has jurisdiction to review 
them, and the appeal of the issues is dismissed.

Entitlement to Automotive Equipment

Governing Law and Regulation

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C.A. § 
3902 (including all State, local, and other taxes where such 
are applicable and included in the purchase price) and of 
basic entitlement to necessary adaptive equipment will be 
made where the claimant meets the requirements of paragraphs 
(a), (b) and (c) of this section.

(a)  Service.  The claimant must have had active military, 
naval or air service.  (b) Disability.  (1)  One of the 
following must exist and be the result of injury or disease 
incurred or aggravated during active military, naval or air 
service; (i) Loss or permanent loss of use of one or both 
feet; (ii) Loss or permanent loss of use of one or both 
hands; (iii) Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye. (iv) For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  See 38 C.F.R. § 3.808 (Automobiles or 
other conveyances; certification.)

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

Automobile adaptive equipment may be authorized if the Under 
Secretary for Health or designee determines that such 
equipment is deemed necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
and so as to satisfy the applicable standards of licensure 
established by the State of such person's residency or other 
proper licensing authority.  (a) Persons eligible for 
adaptive equipment are: (1) Veterans who are entitled to 
receive compensation for the loss or permanent loss of use of 
one or both feet; or the loss or permanent loss of use of one 
or both hands; or ankylosis of one or both knees, or one or 
both hips, if the disability is the result of injury incurred 
or disease contracted in or aggravated by active military, 
naval or air service.  (2) Members of the Armed Forces 
serving on active duty who are suffering from any disability 
described in paragraph (a)(1) of this section incurred or 
contracted during or aggravated by active military service 
are eligible to receive automobile adaptive equipment.  (b) 
Payment or reimbursement of reasonable costs for the repair, 
replacement, or reinstallation of adaptive equipment deemed 
necessary for the operation of the automobile may be 
authorized by the Under Secretary for Health or designee.  
See 38 C.F.R. § 17.156 (Eligibility for automobile adaptive 
equipment).

Analysis

Service connection is in effect, in pertinent part, for 
lumbar degenerative disc disease, evaluated as 40 percent 
disabling; right lower extremity radiculopathy associated 
with the degenerative disc disease, evaluated as 40 percent 
disabling; and for left lower extremity radiculopathy 
associated with the degenerative disc disease, evaluated as 
20 percent disabling.  The appellant is also service 
connected for an anxiety disorder and depression, tinnitus, 
and hearing loss.  A total disability evaluation on the basis 
of individual unemployability due to service-connected 
disability is in effect.  

The Veteran asserts the extent of his low back disability 
renders him eligible for automobile adaptive equipment.  The 
Board finds the preponderance of the medical evidence is 
against the claim.  Hence, it will be denied.

In a November 2005 report, the Veteran's VA primary treating 
physician noted that the appellant had arthritis and spinal 
disc disease.  The appellant claimed that he was confined to 
a scooter for mobility, unable to use his legs due to his 
back problems, and severely disabled.  The physician noted 
that a spinal MRI examination report showed a moderate L3-L4 
central disc extrusion and narrowing of both neural foramina 
at a level which resulted in at least moderate central canal 
stenosis.  A neurosurgeon, however, opined that the Veteran's 
pain and distribution was over and above the radicular 
pattern that would be associated with the L3-L4 disorder.

VA records from November 2005 note the Veteran reported 
falling down stairs, and having occasional difficulty with 
using car floor pedals due to leg problems.  Another entry 
noted that the appellant presented in a wheelchair, but was 
able to self-transfer from the chair to a dental chair.

A January 2006 outpatient note by the Veteran's treating 
physician stated that the appellant was severely debilitated, 
as confirmed by attending neurologists, and that he used 
morphine for his pain.  Examination of the extremities noted 
no cyanosis, clubbing, or edema, and distal pulses were 2+ 
and equal.  The physician noted an that an undated 
electromyogram showed right sided radiculopathy.

In February 2006 the Veteran stated that it had become 
increasingly painful for him to disassemble his scooter and 
place it in his Sports Utility Vehicle, as the seat alone 
weighed 30 pounds.  In a June 2006 statement, he noted safety 
had become an issue due to his right leg because at times he 
had to use his cane to depress the gas pedal and brake.  In 
his August 2006 substantive appeal, the Veteran asserted that 
he was only able to transit short distances with great 
difficulty and that he was a danger to himself.  He further 
noted the dentist kept him from falling as he transferred to 
the dental chair.  He asserted that there was a very 
substantial-if not 100 percent, loss of the use of his legs.

A May 2006 outpatient entry notes the Veteran reinjured his 
back in a fall, and he "could not walk at baseline."  The 
entry was not further explained.  

A September 2006 entry notes the Veteran reported he was 
confined to his scooter, and could not use his right leg.  
Hence, he asserted that he could not walk independently.  He 
also reported decreased sensation, as shown by the fact he 
stepped on a sharp object and did not feel it.  Examination 
of the lower extremities was within normal limits, except no 
sensation to pinprick or light touch was elicited on the 
right.  He was referred for an electromyograph (EMG) and 
bilateral tibial waves.

The representative's December 2006 response to the statement 
of the case relied on an January 2006 outpatient entry and 
the September 2006 VA physician's report to urge an immediate 
grant of the benefit sought.  The representative did not 
discuss outpatient entries that indicated some residual 
anatomical ability to use the right lower extremity-even if 
significantly limited, and the October 2006 electromyographic 
study.  

The October 2006 electromyographic study notes that the 
Veteran denied any bowel or bladder dysfunction, and that the 
pre-study examination was very limited due to complaints of 
severe pain.  Weakness of the lower extremities bilaterally 
was noted, 2/5 on the right and 3/5 on the left.  The study 
indicated bilateral tibial H waves were within normal limits 
and symmetric.  The right leg muscles studied included the 
rectus, femoris, adductor magnus, tibialis anterior, tensor 
fasca lata, gastrocnemius-medial and lateral, and short head 
of the biceps femoris.  As was the case with the pre-study 
physical examination, the electromyographic study was very 
limited due to the Veteran's complaints of significant back 
pain.  He had difficulty relaxing and giving full and 
complete voluntary effort.  The muscles studied showed normal 
activity at rest and normal insertional activity with no 
positive waves or fibrillation potentials.  Motor unit 
recruitment was decreased in all muscles.  The diagnostic 
impression was that a limited electromyographic study of the 
right lower extremity showed no evidence of active motor 
radiculopathy in the myotomes studied at levels L3, L4, and 
S1.

The January 2007 peripheral nerve examination report notes 
that the examiner had previously examined the Veteran in 
2004.  The examiner noted that the October 2006 
electromyographic showed no evidence of neurological deficit, 
and that a 2006 lumbar MRI reported similar findings.  The 
Veteran reported he had experienced further functional loss 
of his right leg since the 2004 examination, as he was not 
able to bear weight on it.  He used a scooter for assistance 
in ambulation and a cane for short distances.  The examiner 
observed the Veteran did not bear any weight on the right leg 
as he walked from the door of the examination room to the 
chair with the aid of his cane.  He noted the Veteran's 
functional limitations were severe and he could do virtually 
nothing.  The Veteran noted he could travel in a car, but he 
had to use his left foot for both the brake and gas pedals.  
Bowel and bladder function were intact.

Physical examination revealed an alert male who was 
ambulatory with a walker and a cane.  He had no motor 
function of the right leg, and he seemed to drag it when he 
walked with the cane.  When asked to remove his shoes, which 
were tied very loosely, the Veteran put his toe against the 
heel of the opposite shoe and pulled his foot out of the 
shoe.  The examiner noted he did that with both shoes, 
despite the fact his right leg was supposed to be paralyzed.  
The examiner removed the Veteran's socks, as he noted he was 
unable to bend far enough to do that due to back pain.  When 
asked to get on the examination table, the Veteran rose and 
moved towards the table while using both hands for support.  
About half way to the table he fell to the floor in a prone 
position and broke the fall with his arms.  The examiner did 
not assist the Veteran in getting up from the floor, which he 
did relatively quickly, got to the foot of the table, and sat 
on the end of the table.  The examiner noted the Veteran did 
not strike his head when he fell or experience any loss of 
consciousness.

Examination of the upper extremities revealed no deformity, 
and active range of motion was painless and symmetrical 
bilaterally.  Examination of the spine revealed no deformity, 
but the Veteran complained of pain on palpation.  Examination 
of the range of spinal motion could not be conducted since 
the Veteran could not stand on his right leg.  The examiner 
noted, however, that when the leg extender on the table was 
pulled out, it brought the Veteran's knees to full extension, 
and he did not complain of pain, which-the examiner noted, 
suggested straight leg raising could be accomplished to 90 
degrees bilaterally with no significant increase in pain.  
Also noted by the examiner was that the Veteran did not 
exhibit any evidence of sciatic tension signs, which occur in 
virtually every case of disc herniation.  When in the supine 
position on the examination table, any attempt at straight 
leg raising caused severe back pain.  A long stocking 
hypalgesia of the right lower extremity was noted, and he had 
no active right lower extremity motion with knee joint, hip 
joint, or ankle motion.  He had good active motion on the 
left.  The examiner noted the Veteran simply dragged his 
right leg behind him when he walked, and he reported he 
stumbled frequently.  Patellar reflexes were present and 
symmetrical bilaterally at +1, Achilles the same at +2, and 
there was no evidence of pathologic reflexes of either lower 
extremity.

When the examiner asked to Veteran to get off the examination 
table and return to his seat, he did so without assistance 
and returned to his seat while using the table for support.  
As he approached mid-table, he fell again and landed on the 
floor in the prone position.  Unlike at the initial fall, the 
examiner helped him get into the chair.  He did not complain 
of pain in the arms or neck when the examiner supported his 
arms.  The examiner replaced the Veteran's socks while he was 
in the chair, and he then reached down and pulled them up to 
his knees with little apparent difficulty.  When the examiner 
placed the Veteran's loosely tied sneakers over his forefeet, 
he promptly pushed down with his feet to get his heel into 
the shoes, and in doing so, folded over the counter of the 
shoe.  The Veteran did that with each shoe.  The examiner 
noted the completion of that action by a person claiming 
total paralysis of a leg was striking.  The examiner again 
noted the Veteran's two falls and the fact he was able to get 
up with minimal assistance.

The examiner opined that the Veteran's complaints were 
grossly out of proportion to the physical findings apparent 
on examination.  The appellant complained of a lack of 
sensation of the entire right leg, that he could not move his 
right leg, and that he was never free of pain.  The examiner 
observed that the appellant had been intolerant of any 
treatment other than the heavy narcotics he currently used.  
Such non-organic signs, the examiner opined, were typical of 
abnormal illness behavior.  The examiner noted that the 
appellant did not exhibit any signs of bony ankylosis, 
shortening, or paralysis of the common peroneal nerve.  As a 
result, the examiner opined that the Veteran exhibited either 
malingering or hysterical paralysis of the right leg.  He 
opted to give the Veteran the benefit of the doubt; so, he 
diagnosed the latter.

In a March 2007 statement, the Veteran noted he could not 
bend over due to severe pain which started at the base of his 
neck then to his back and down to both legs and toes.  He 
noted he was unable to move his right leg and sometimes his 
left.  On a scale of 1 to 10, he assessed his daily pain as 5 
to 10+/10.  He also noted he slept in his recliner the past 
four years due to his pain, but he had recently obtained an 
adjustable bed.  The Veteran asserted that when told to get 
on the examination table for the December 2006 examination, 
he told the examiner he could not do it, but the examiner 
said he had to.  The Veteran stated the movement put him in 
so much pain he started to cry.  The Veteran then accused the 
examiner of torturing him.  He asserted that after falling to 
the floor the examiner stood him up with great force and 
pushed him backwards into the chair.  The Veteran then 
asserted that when he lost his balance again, the examiner 
grabbed the chair and told him, "allright [sic] stop this 
(explicative deleted."  The examiner allegedly then grabbed 
the Veteran off the floor, sat him in the chair with force, 
and helped him get dressed.

The assertions of the Veteran are so removed from even the 
minimum expected of a medical professional that the Board is 
constrained to find them incredible.  The examiner's report 
candidly noted no assistance was extended the first time the 
Veteran fell, but did not even hint at the Veteran's 
accusations.  In light of the fact the report is an official 
document, the Board presumes the examiner accomplished it 
factually.  Thus, the Board finds the objective findings on 
clinical examination are not contradicted or impeached.  The 
Veteran was afforded another examination in October 2007 by a 
different examiner.

The October 2007 VA examination report notes the examiner 
conducted a comprehensive review of the claims file, to 
include the results of the January 2007 examination, where 
hysterical paralysis was diagnosed.  The examiner noted the 
Veteran was able to walk until five years ago, when he bent 
over at work and could not get up due to pain.  He reported 
constant pain down both legs which, even on medication, he 
assessed as 5-7/10.  The examiner noted an MRI showed spinal 
stenosis at L3-L4, but the attending neurosurgeon opined the 
Veteran was not a surgical candidate.  The attending surgeon 
also opined that the appellant's symptoms exceeded what was 
explainable by his electromyographically demonstrated L4 
radiculopathy.  The Veteran reported he noticed three to four 
years ago that his right leg/foot no longer functioned well, 
and the loss was global and general, that is, his right leg 
and foot would not move as he intended them, and the loss was 
not specific to a certain muscle group.  It was not a simple 
foot drop, but rather loss of use of all muscles.  The 
appellant also alleged having a lack of sensation from the 
toes up to the groin and progressing cephald to the right 
side of the abdomen.

Physical examination revealed grossly normal motor strength 
in the left lower extremity which was strong enough for him 
to use to raise himself from his scooter.  The Veteran 
presented his right lower extremity as flaccid.  Muscle tone 
and bulk were normal.  With the use of his cane, the Veteran 
was able to stand and weight bear on the right leg and foot 
with his knee locked.  When walking, the Veteran stepped 
forward with the left leg, then unweighted the right leg and 
used his cane to move it where he wanted it to go.  When he 
performed the maneuver with the left leg, the knee remained 
locked and did not buckle which, the examiner noted, 
indicated motor activity in the quadriceps group.  The 
examiner did not notice any apparent intentional movement of 
the right lower extremity during the examination, not even to 
avoid contact with the wall when turning or maneuvering the 
scooter.  But after having initially lifted the Veteran's 
foot to the examiner's bent knee to replace the Veteran's 
knee-length sock on his right foot, the examiner noticed the 
Veteran unconsciously assisted the movement by holding his 
foot somewhat off of the floor.  There were no faciculations 
or tremors in any of the limbs, and there was no evidence of 
any ankylosis in any limbs.

The Veteran denied any sensation to light touch in the right 
lower extremity.  Pin prick sensation generally was normal in 
the left lower extremity, but two-point discrimination was 
ununiform and generally poor in all regions.  He denied pin 
prick and two-point discrimination in the right lower 
extremity.  Position sense was normal.  There were no plantor 
or deep tendon reflexes in the lower extremities.

The examiner noted the definition of loss of use of an 
extremity provided by the RO, and the examiner's note at the 
January 2007 examination report that objective clinical 
findings were inconsistent with an organic syndrome.  The 
examiner also noted the clinical findings at the then current 
examination, such as no ankylosis or skin or circulation 
changes consistent with complete popliteal nerve paralysis.  
Further, there was no evidence of limb shortening of at least 
3.5 inches, no muscle atrophy or fasiculations of the lower 
extremities, and the fact there was evidence of some 
remaining motor function, which evidently was unapparent to 
the Veteran.  The examiner opined that, based on the findings 
at clinical examination and the review of the claims file, 
the Veteran's symptoms did not meet the definition of loss of 
use of the right lower extremity, and it was at least as 
likely as not that he had hysterical paralysis.  The examiner 
further noted that the global onset of the dysfunction 
provided by the Veteran's reported history did not suggest an 
anatomic lesion.  Nonetheless, noted the examiner, the 
dysfunction was real to the Veteran; so, the findings are 
consistent with hysterical paralysis.

An August 2008 peripheral nerve examination report notes the 
Veteran reported he used a cane and strap to stand for 
seconds at a time for transfer from his scooter.  When 
driving, he used a strap to pull his foot up and down on the 
gas, and he denied bowel and bladder involvement.  Physical 
examination revealed no right lower extremity movement, but 
deep tendon reflexes were 1+ on the right.  There was no 
tremor or ankylosis of the limb, and each foot was warm to 
touch.  There was no clubbing, cyanosis, or edema.  The 
diagnosis was lumbar radiculopathy.

Based on the objective findings discussed above regarding 
objective evidence of left and right leg functioning, the 
preponderance of the evidence shows the Veteran does not 
manifest an anatomical loss of use of either lower extremity.  
However real the loss of right leg use may be to the Veteran 
subjectively, the applicable criteria require an objective 
evidence of an anatomical loss of use, which is not shown by 
the evidence.  38 C.F.R. §§ 3.350, 17.156.  Further, it must 
be noted that the appellant is not service connected for 
hysterical paralysis.  Accordingly, the benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.

The appeal of the issues of entitlement to a special home 
adaption grant and specially adaptive housing is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


